Citation Nr: 0309347	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-07 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  He died in July 2000.  The appellant is his 
widow.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the appellant's claim for entitlement to burial 
benefits.


FINDINGS OF FACT

1.  The veteran died in July 2000.

2.  The veteran served on active duty during World War II and 
was honorably discharged.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have been met. 
38 U.S.C.A. § 2302, 2305 (West 2002); 38 C.F.R. §§ 3.954, 
3.1600, 3.1601 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

The veteran's service records show that he served on active 
duty from December 1941 to November 1945.  This period of 
active service falls within the limits established as World 
War II wartime service, from December 7, 1941 to December 31, 
1946.  See 38 C.F.R. § 3.2.

The veteran died in July 2000, as an inpatient at a non-VA 
community hospital, and the appellant's application for 
burial benefits was received by VA in August 2000.  The 
veteran had not established entitlement to service connection 
for any disability during his lifetime and no claim for VA 
benefits was pending at the time of his death.  In support of 
her claim for burial benefits, the appellant argues that she 
is entitled to burial benefits through the application of 38 
C.F.R. § 3.954, a regulatory saving provisions preserving 
burial-benefit eligibility for certain veterans.  At issue in 
this case is the proper interpretation of 38 C.F.R. § 3.954.

Law and Regulations

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2002).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600(b) (2002).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  
If a veteran dies enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

When any person who had a status under any law in effect on 
December 31, 1957, which afforded entitlement to burial 
benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 United States Code, Chapter 23.  
38 C.F.R. § 3.954 (2001); see 38 U.S.C.A. § 2305 (West 1991). 

The former law provided for burial expenses for a veteran of 
any war.  Specifically, prior to January 1, 1958, pertinent 
law and regulations provided that "[w]here an honorably 
discharged veteran of any war, a veteran of any war in 
receipt of pension or compensation, a veteran discharged from 
the Army, Navy, Marine Corps, or Coast Guard for disability 
incurred in line of duty, or a veteran of the Army, Navy, 
Marine Corps, or Coast Guard in receipt of pension for 
service-connected disability dies after discharge, the 
Administrator, in his discretion and with due regard to the 
circumstances in each case, shall pay, for burial and funeral 
expenses and transportation of the body (including 
preparation of the body) to the place of burial, a sum not 
exceeding $150 to cover such items and to be paid to such 
person or persons as may be prescribed by the Administrator."  
38 C.F.R. § 4.192(b) (1956).

The provisions of 38 C.F.R. § 3.954 are essentially a 
restatement of 38 U.S.C.A. § 2305 (West 2002).  The provision 
now codified at 38 U.S.C. § 2305 had its origin in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act), Pub. 
L. No. 85-56, § 805, 71 Stat. 83, 118.  38 U.S.C. § 2305 and 
38 C.F.R. § 3.954 are saving provisions that preserve burial-
benefit eligibility that predated the effective date of the 
Veterans' Benefits Act.  As a result of these provisions, 
veterans who cannot meet the current criteria for chapter 23 
burial benefits may still be eligible for such benefits if 
they were potentially eligible for burial benefits under laws 
in effect on December 31, 1957, but cannot meet service 
requirements for burial benefits imposed as a result of the 
Veterans' Benefits Act.

Analysis

The Board notes at the outset that the appellant is a proper 
claimant for entitlement to VA burial benefits and has 
submitted a timely application. 38 C.F.R. § 3.1601 (2002).  
The appellant concedes that the veteran did not die of a 
service-connected disability as he was not service connected 
for any disability at the time of his death.  The appellant 
further concedes that the current regulatory criteria for 
non-service connected burial benefits are not met.  
Accordingly, burial benefits are not warranted under the 
provisions of 38 C.F.R. § 3.1600 or 38 C.F.R. § 3.1605.
  
The appellant's central argument is that although the veteran 
did not meet the criteria for payment of burial allowance as 
required by 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600, these 
requirements were not in effect on December 31, 1957.  
Inasmuch as the veteran was a veteran of World War II (having 
had active military service during the period from December 
7, 1941, through December 31, 1946) and was honorably 
discharged, he was entitled to burial benefits under the law 
in effect on December 31, 1957.  The appellant argues that 
burial benefits should therefore be paid pursuant to the 
provisions of 38 C.F.R. § 3.954, which she interprets as 
protecting a veteran's entitlement to burial benefits if he 
was entitled to such benefits prior to December 31, 1957.  

In short, the appellant objects to any interpretation that 
would superimpose the criteria for entitlement to burial 
benefits which first came into effect after 1957, and 
particularly those now contained in 38 C.F.R. § 3.1600, upon 
the saving provision contained in 38 C.F.R. § 3.954.

In the undersigned Veterans Law Judge's view, because the 
veteran had active service during wartime prior to January 1, 
1958, and was honorably discharged, the saving provision of 
38 C.F.R. § 3.954 preserves burial-benefit eligibility and 
allows for that benefit under the provisions that predated 
the effective date of the Veterans' Benefits Act.  Under the 
cited legal authority, veterans who cannot meet the current 
criteria for chapter 23 burial benefits may still be eligible 
for such benefits if they were potentially eligible for 
burial benefits under laws in effect on December 31, 1957, 
but cannot meet service requirements for burial benefits 
imposed as a result of the Veterans' Benefits Act.  To hold 
to the contrary, or to subject 38 C.F.R. § 3.954 to any other 
interpretation, would render this saving provision 
superfluous and a nullity, and would defeat the very purpose 
of this saving provision.  

Accordingly, the Board finds that entitlement to burial 
benefits is warranted.



ORDER

Entitlement to burial benefits is granted.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

